SIMMONS, Supernumerary Circuit Judge.
The indictment charges appellant with possessing, selling, furnishing, or giving away Lysergic Acid Diethylamide (LSD) *499contrary to law. The jury found the defendant guilty of selling the contraband substance. The trial court sentenced defendant to imprisonment in the penitentiary for a term of five years.
The indictment, as pointed out by an appropriate ground of demurrer, omits the name of the vendee. The court overruled the demurrer. This ruling was error. Pettry v. State, 47 Ala.App. 237, 252 So.2d 659.
In view of the reversible error, supra, we pretermit considering any of the other points raised by appellant.
The judgment below is reversed and the cause remanded.
The foregoing opinion was prepared by the Honorable Bowen W. Simmons, Supernumerary Circuit Judge, serving as a Judge of this Court under § 2 of Act No. 288, Acts of Alabama, July 7, 1945, as amended; his opinion is hereby adopted as that of this Court.
Reversed and remanded.
All the Judges concur.